                           Case 6:21-cv-00006-RSB-BKE Document 15 Filed 03/16/21 Page 1 of 1

         AO
          AO450
             450(GAS
                 (GASRev
                     Rev.10/03)
                          6/03) Judgment in a Civil Case



                                       United States District Court
                                                 Southern District of Georgia
                  BRANDON DECHAUN BUSH,

                  Plaintiff,
                                                                                    JUDGMENT IN A CIVIL CASE


                                            V.                                    CASE NUMBER:        6:21-cv-6

                  GEORGIA DEPARTMENT OF CORRECTIONS, et al.,

                  Defendants




                     Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
                     has rendered its verdict.

                     Decision by Court.This action came before the Court. The issues have been considered and a decision has been
            ✔
                     rendered.

                      IT IS ORDERED AND ADJUDGED
                      that, in accordance with the Court's Order dated March 15, 2021, adopting the United States

                      Magistrate Judge's Report and Recommendation as the opinion of the Court, the Court dismisses

                      Plaintiff's complaint without prejudice and denies Plaintiff leave to appeal in forma pauperis. This

                      case stands closed.




            Approved by: ________________________________
                            ___________________________




            March 16, 2021                                                      John E. Triplett, Acting Clerk
           Date                                                                 Clerk



                                                                                (By) Deputy Clerk
GAS Rev 10/1/03
